DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 3/29/2022 with regard to Van Os (US 2015/0382047) have been fully considered but they are not persuasive. Examiner believes that Van Os still teaches the main structure of the invention and reads on most of the claim limitations as currently presented, please see the rejection of claims 1-20 below.
Applicant’s arguments with regard to Mixter (US 2018/0096690) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os (US 2015/0382047) in view of Gray (US 10,504,513).
With respect to claim 1 (similarly claim 17 [0068], [0080]), Van Os teaches a method (e.g. the method of Fig 10), comprising: 
receiving a voice request for content (e.g. receiving a voice query for content, [0148]) at a first device (e.g. at a first device 102 Fig 17 [0149]) associated with a home environment (e.g. associated with a household, Fig 17 [0149]), the voice request corresponding to a user account (e.g. the voice query/request corresponding to a user account, as suggested in [0136]-[0138]); 
determining, based on the voice request (e.g. determining, based on the voice query/request of [0148]-[0149]), not to provide the content via the first device (e.g. not to provide via device 102, see Fig 17 [0150]-[0151]); 
selecting, in response to the determining (e.g. selecting, based on the determining of [0150]-[0152]), a second device (e.g. a second device i.e. first set-top box 1792 with first display 1786 and/or second set-top box 1794 with second display 1788, see Fig 17 [0151]) from among multiple devices associated with the home environment (e.g. from among multiple devices associated with the household, as suggested in Fig 17 [0150]-[0152]), wherein the selecting is based at least in part on home environment configuration settings (e.g. the selecting is based on proximity [0150]-[0152] i.e. home environment configuration settings associated with the household); and 
providing for the second device to output the content based on proximity (e.g. providing 1792 and/or 1794 Fig 17 to output the content/media based on proximity [0151]).
However, Van Os fails to teach wherein the selecting is based at least in part on home environment configuration settings that indicate that a profile corresponding to the user account is associated with the second device; and 
providing for the second device to output the content based on the profile of the user account.
Gray teaches a selecting is based at least in part on home environment configuration settings (e.g. a selecting based on configuration settings of the home where the affiliated devices 104 are placed, see Fig 1) that indicate that a profile corresponding to a user account is associated with a second device (e.g. that indicate that a profile corresponding to a user account is associated with a second device among the affiliated device 104, see the method of Figs 2 and 5, col 25 ln 13-21); and 
providing for the second device to output the content based on the profile of the user account (e.g. and providing for the second device to output the content based on the profile of the user account, see Fig 2 S214 where affiliated device 122 is provided for outputting the content based on the profile of the user account, col 11 ln 30-49, col 12 ln 11-67-col 13 ln 1-3).
Van Os and Gray are analogous art because they all pertain to outputting content from a voice request received based on proximity/user account. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Os with the teachings of Gray to include: wherein the selecting is based at least in part on home environment configuration settings that indicate that a profile corresponding to the user account is associated with the second device; and 
providing for the second device to output the content based on the profile of the user account, as suggested by Gray. The benefit of the modification would be such that audio input obtained by the affiliated devices may be processed using speechlets that are associated with Alice's user account, Gray col 4 ln 48-61.
With respect to claim 2 (similarly claim 18), Van Os in view of Gray teaches the method of claim 1, wherein the selecting is based on the configuration settings indicating the first device and the second device are within a same room of the home environment (Van Os e.g. the selecting is based on the configuration settings indicating the first device and the second device are within a same room of the household, see Fig 17 i.e. users may have multiple televisions and television set-top boxes within the same household or on the same network [0149], thus they can select either 1792 or 1794 based on the proximity, as suggested in [0150]-[0152]).
With respect to claim 3, Van Os in view of Gray teaches the method of claim 6, wherein activating, by the second device, the profile of the user account comprises switching, by the second device, a current active profile of the second device to be the profile (Gray e.g. The output device 122 may then be selected based on the particular intent data 152. For example, an intent to “play ContentTitle on living room TV” specifies the particular output device 122(4), which would then be used for presentation, col 25 ln 5-21, suggest switching by output device 122 a current active profile of the output device 122 to be the profile i.e. the user account corresponding to the intent data)
With respect to claim 4 (similarly claim 20), Van Os in view of Gray teaches the method of claim 1, wherein the selecting is based on the home environment configuration settings indicating that the content is available on the second device from among the multiple devices (Van Os e.g. the selecting based on proximity indicating that the content is available on 1792 and/or 1794, as suggested in Fig 17 [0150]-[0151] since it outputs the content).
With respect to claim 5, Van Os in view of Gray teaches the method of claim 1, further comprising: determining that the voice request corresponds to the user account based on a voice profile associated with the user account (Van Os e.g. determining the voice query corresponds to the user account based on a voiceprint associated with the user account, as suggested in [0136]-[0138], i.e. a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user [0137], see also Fig 4 of Gray).
With respect to claim 6, Van Os in view of Gray teaches the method of claim 1, further comprising, prior to the providing (Van Os e.g. prior to the providing/outputting the content, as suggested in Fig 17 [0150]-[0151]): activating, by the second device, the profile of the user account (Van Os activating the user account so his/her voice request can be processed and understood, as suggested in [0136]-[0138]).
With respect to claim 7, Van Os in view of Gray teaches the method of claim 6, further comprising:  - 35 -Attorney Docket No.: 122202-6493 (P43138US1) updating a playback history for the user account based on the activating and the providing (Van Os e.g. updating user preferences and settings including usage history, see [0214] based on the activating and the providing).
With respect to claim 8, Van Os in view of Gray teaches the method of claim 1, wherein the determining is based on the voice request indicating to provide the content via a device other than the first device (Van Os e.g. the determining is based on the voice query indicating to provide the content/media via remote control 106 Fig 17 other than device 102 Fig 17, [0150]-[0152]).
With respect to claim 9, Van Os in view of Gray teaches the method of claim 1, wherein the determining is based on the first device not including hardware needed to provide the content (Van Os e.g. A television program can be better suited for display on a television, a large format video can be better suited for display on a television, thumbnail photos can be better suited for display on a user device, small format web videos can be better suited for display on a user device, and various other media formats can be better suited for display on either a relatively large television screen or a relatively small user device display [0144], suggest that device 102 not including hardware needed to provide a large format video).
With respect to claim 10, Van Os teaches a device (e.g. device 102 Figs 1-2, 17), comprising: 
at least one processor (e.g. one or more processors 204 Fig 2 [0064]); and 
a memory (e.g. memory 250 Fig 2 [0068]-[0069]) including instructions that, when executed by the at least one processor (e.g. including instructions, when executed by processor 204), cause the at least one processor to: 
receive a voice request for content (e.g. receiving a voice query for content, [0148]), the device being associated with a home environment (e.g. device 102 being associated with a household, Fig 17 [0150]-[0152]); 
select, based on the voice request (e.g. select based on the voice query [0150]-[0152]), a second device to output the content (e.g. 1792 and/or 1794 to output the content, [0150]-[0152]), the second device being selected from among multiple devices associated with the home environment (e.g. 1792 and/or 1794 being selected from among multiple devices associated with the household, [0150]-[0152]), the selecting being based at least in part on configuration settings associated with the home environment (e.g. the selecting being based on proximity associated with the household, [0150]-[0152]); 
determine that the voice request corresponds to a voice profile associated with a user account (e.g. determining that the voice query corresponds to a voiceprint associated with a user account, as suggested in [0136]-[0138], i.e. a user can be identified based on speech input, such as by voice recognition using a voiceprint of the user [0137]); 
providing for the second device to activate the profile of the user account (e.g. providing for the second device to activate the user account so his/her voice request can be processed and understood, as suggested in [0136]-[0138]); and 
providing for the second device to output the content based on proximity (e.g. providing 1792 and/or 1794 Fig 17 to output the content/media based on proximity [0151]).
However, Van Os fails to teach providing for the second device to activate a profile on the second device that corresponds to the user account; and Page 3 of 9Application No.: 16/877,390Docket No.: 045738.006493 (P43138US1) providing for the second device to output the content based on the activated profile of the user account.
Gray teaches providing for a second device to activate a profile on a second device that corresponds to the user account (e.g. col 11 ln 4-21, col 12 ln 35-40, col 16 ln 11-28 suggest a second device 122 among the affiliated devices is provided for to activate a profile on itself that corresponds to the user account and output the content based on the user account, Fig 2 S214); and Page 3 of 9Application No.: 16/877,390Docket No.: 045738.006493 (P43138US1) providing for the second device to output the content based on the activated profile of the user account.
outputting the content is based on the activated profile of the user account (e.g. and providing for the second device to output the content based on the activated profile of the user account, see Fig 2 S214 where affiliated device 122 is provided for outputting the content based on the activated profile of the user account, col 11 ln 30-49, col 12 ln 11-67-col 13 ln 1-3).
Van Os and Gray are analogous art because they all pertain to outputting content from a voice request received based on proximity/user account. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Os with the teachings of Gray to include: providing for the second device to activate a profile on the second device that corresponds to the user account; and Page 3 of 9Application No.: 16/877,390Docket No.: 045738.006493 (P43138US1) providing for the second device to output the content based on the activated profile of the user account, as suggested by Gray. The benefit of the modification would be such that audio input obtained by the affiliated devices may be processed using speechlets that are associated with Alice's user account, Gray col 4 ln 48-61.
With respect to claim 11, Van Os in view of Gray teaches the device of claim 10, wherein the selecting is based on the configuration settings indicating the device and the second device are within a same room of the home environment (Van Os e.g. the selecting is based on the configuration settings indicating the first device and the second device are within a same room of the household, see Fig 17 i.e. users may have multiple televisions and television set-top boxes within the same household or on the same network [0149], thus they can select either 1792 or 1794 based on the proximity, as suggested in [0150]-[0152]).
With respect to claim 12, Van Os in view of Gray teaches the device of claim 10, wherein the selecting is based on the configuration settings indicating that the profile of the user account is associated with the second device (Van Os [0136]-[0138] suggest that the selecting is based on the configuration settings indicating that the profile of the user account is associated with the second device, see also Gray the method of Figs 2 and 5, col 11 ln 4-21, col 25 ln 13-21col 11 ln 4-21).
With respect to claim 13, Van Os in view of Gray teaches the device of claim 10, wherein the selecting is based on the configuration settings indicating that the content is available on the second device from among the multiple devices (Van Os e.g. the selecting based on proximity indicating that the content is available on 1792 and/or 1794, as suggested in Fig 17 [0150]-[0152] since it outputs the content).
With respect to claim 14, Van Os in view of Gray teaches the device of claim 10, the instructions further causing the at least one processor to: update a playback history for the user account based on the activating and the providing (Van Os e.g. updating user preferences and settings including usage history, see [0214] based on the activating and the providing).
With respect to claim 15, Van Os in view of Gray teaches the device of claim 10, wherein the determining is based on the voice request indicating to provide the content via a device other than the device (Van Os e.g. the determining is based on the voice query indicating to provide the content/media via remote control 106 Fig 17 other than device 102 Fig 17, [0150]-[0152]).
With respect to claim 16, Van Os in view of Gray teaches the device of claim 10, wherein the determining is based on the device not including hardware needed to provide the content (Van Os e.g. A television program can be better suited for display on a television, a large format video can be better suited for display on a television, thumbnail photos can be better suited for display on a user device, small format web videos can be better suited for display on a user device, and various other media formats can be better suited for display on either a relatively large television screen or a relatively small user device display [0144], suggest that device 102 not including hardware needed to provide a large format video).
With respect to claim 19, Van Os in view of Gray teaches the computer program product of claim 17, wherein the selecting is based on the configuration settings indicating that the profile of the user account is associated with the second device (Van Os [0136]-[0138] suggest that the selecting is based on the configuration settings indicating that the profile of the user account is associated with the second device, see also Gray Figs 2 and 5 col 25 ln 5-21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675